Title: From Alexander Hamilton to Ebenezer Stevens, 28 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Oct. 28th. 1799
          
          You are requested to proceed to charter the Vessell for transportation of military Stores &c which you mentioned to me could be had for two thousand Dollars—& to put on board the articles without delay. 
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
        